             Case 4:19-mj-70677-MAG Document 61 Filed 10/28/19 Page 1 of 2



1    COLEMAN & BALOGH LLP
     ETHAN A. BALOGH, No. 172224
2
     235 Montgomery Street, Suite 1070
3    San Francisco, CA 94104
     Telephone: 415.391.0440
4    Facsimile: 415.373.3901
     eab@colemanbalogh.com
5

6    Attorneys for Arrestee
     DONALD KOLLMAR
7
                               UNITED STATES DISTRICT COURT
8

9                             NORTHERN DISTRICT OF CALIFORNIA

10                                       OAKLAND DIVISION
11
                                      Case No. 4:19-70677 MAG
12   IN THE MATTER OF THE EXTRADITION
     OF DON KOLLMAR                   [PROPOSED] ORDER RE: MODIFICATION
13                                    OF BRIEFING AND HEARING SCHEDULE
14

15
                                                 The Honorable Kandis A. Westmore
16                                               United States Magistrate Judge
17

18

19

20

21

22

23

24

25

26

27

28
                Case 4:19-mj-70677-MAG Document 61 Filed 10/28/19 Page 2 of 2



1           Based on the Stipulation presented by the United States of America and Donald Kollmar,
2
     by and through their counsel, and for good cause shown, the Court hereby MODIFIES the
3
     briefing and hearing schedule previously set, as follows:
4
            ●       Defendant’s Memorandum in Opposition shall come due December 9, 2019;
5

6           ●       The Government’s Memorandum in Reply shall come due December 30, 2019;

7    and
8                                                                                        1:30 PM
            ●       The Court shall hold the Extradition Hearing on January 16, 2020 at 10:30 a.m.
9                                                                          S DISTRICT
                                                                        ATE           C
     IT IS SO ORDERED.                                                 T




                                                                                             O
                                                                  S




                                                                                              U
10




                                                                 ED




                                                                                               RT
                                                                             ERE            D




                                                             UNIT
     DATED: October __,
                    28 2019                                          O ORD
                                                  _______________________________________
11                                                            IT IS S




                                                                                                     R NIA
                                                  THE HONORABLE KANDIS A. WESTMORE
                                                  UNITED STATES MAGISTRATE    estmore JUDGE
                                                             NO
12                                                                     ndis W     a
                                                                       Judge K




                                                                                                     FO
                                                                 RT




                                                                                                 LI
13                                                                H
                                                                      ER




                                                                                             A
                                                                           N                     C
                                                                                             F
                                                                               D IS T IC T O
                                                                                     R
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
